387 F.2d 65
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HECK'S, INC., Respondent.
No. 11389.
United States Court of AppealsFourth Circuit.
Argued Nov. 7, 1967.Decided Dec. 7, 1967.

Frederick F. Holroyd, Charleston, W. Va., for respondent.
Before BOREMAN and BUTZNER, Circuit Judges, and WOODROW W. JONES, District Judge.
PER CURIAM:


1
The evidence adduced before the trial examiner, taken as a whole,1 provides a substantial factual basis to support the Board's determination that the Company violated sections 8(a)(3) and (1) of the National Labor Relations Act, 29 U.S.C.A. § 158(a)(3) and (1), in the following respects: (a) in its discriminatory discharge of employee Hunt because of her union activities and in order to discourage such activities by other employees; and (b) in unilaterally increasing wages and decreasing hours in order to influence and coerce employees in their choice of a representative during the union organizing campaign.


2
Accordingly, enforcement of the Board's order is granted.


3
Enforcement granted.



1
 Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951)